El Juez Asociado Señor Franco Soto,
emitió lá opinión del tribunal.
Amalia Vahamonde demandó a Joaquín L. Miró y Roberto H. Todd en cobro de dos pagarés por $500 cada uno. Los demandados excepcionaron la demanda alegando, entre otros fundamentos, la prescripción de la acción. Artículo 950 del Código de Comercio.
La demandante, despnés de enmendar por primera vez su demanda y cuya eliminación se pidió por los demandados por no haberse obtenido el permiso de la corte ni haberse resuelto las excepciones presentadas, radicó, previo permiso de la corte, una segunda demanda enmendada que notificó a los demandados en noviembre 16, 1926. En noviembre 29 1926, la demandante solicitó del secretario que hiciera cons-tar la rebeldía de los demandados y registrar sentencia por no haber dichos demandados excepcionado ni contestado en el término que' concede la ley. La rebeldía fué entonces anotada y registrada sentencia de acuerdo con la súplica de la demanda.
La demandante ahora pide, y éste es el objeto del pre-sente incidente sobre corrección de autos, que se eliminen del récord las siguientes constancias: demanda original, ex-cepciones previas a la misma, primera demanda enmendada y moción para eliminar, aduciéndose como fundamento que la segunda demanda enmendada reemplaza a las alegaciones anteriores, careciendo ella de todo objeto en la apelación.
*618Los demandados se opusieron, alegando, entre otros mo-tivos, que si se eliminasen aquellas actuaciones, ellas no po-drían demostrar el error que imputan a la corte interior en sentido de haber permitido enmiendas que implican una nueva causa de acción o un cambio substancial en las alega-ciones.
En cuanto a los efectos de una demanda enmendada en relación con la original, la jurisprudencia es clara y dice lo siguiente:
“Cuando se radica y notifica una demanda enmendada, la de-manda original deja de surtir efecto alguno como pliego de alega-ciones. Pero una demanda original no queda reemplazada a todos los fines por una demanda enmendada, y aquélla puede ser conside-rada como parte de los autos del caso con el fin de demostrar cuándo fué comenzada la acción y de determinar si la enmienda introdujo o no una nueva o distinta causa de acción, al discutirse una excep-ción previa que levanta tales cuestiones, üna demanda enmendada basada en la misma causa de acción se retrotrae a la fecha de fia radicación de la demanda original en tanto en cuanto se refiere al estatuto de prescripción de acciones.” 3 Estee’s Pleadings, pág. 113.
Siendo, por tanto, el punto levantado por los demandados una cuestión legal para determinarse en los méritos del caso, la moción de la demandante debe declararse sin lugar.